DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 6, 9 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (XP 002041494).
Regarding claim 1, West discloses a method of aligning a chiral nematic liquid crystal (see figure 11.7, for instance) comprising: depositing a first chiral nematic liquid crystal (“high-polymer-content cholesteric display”, page 262, ¶ 2) onto a first substrate (“polyester substrates”, page 262, ¶ 2); positioning a second substrate on top of the liquid crystal to form an initial layer structure (“The cholesteric formulation was poured on one substrate and then the second substrate was pressed over the cholesteric formulation”, page 262, ¶ 2); and applying pressure to at least one of the first or second substrates of the initial layer structure to create a final layer structure in which the first chiral nematic liquid crystal is aligned with a helical axis substantially perpendicular to a local plane of the first substrate (“switch the focal-conic to the planar state”, p. 262 ¶ 3).
Regarding claim 2, West discloses the method of claim 1, wherein the pressure applied to the at least one of the first or second substrates is applied by a roller across the at least one of the first or second substrates to exert substantially uniform rolling pressure (“A roller was used to squeeze the resulting sandwich” page 262, ¶ 2).
Regarding claim 6, West discloses the method of claim 1, wherein the first chiral nematic liquid crystal contains photopolymerisable moieties, wherein the method further comprises: subjecting the final layer structure to at least one of UV or visible light to produce a first photopolymerised liquid crystal layer (page 262, paragraph 2).
Regarding claim 23, West discloses an optical filter (see figure 11.7, for instance)  formed by the steps of: depositing a first chiral nematic liquid crystal onto a first substrate (“high-polymer-content cholesteric display”, page 262, ¶ 2); positioning a second substrate on top of the first chiral nematic liquid crystal to form an initial layer structure (“The cholesteric formulation was poured on one substrate and then the second substrate was pressed over the cholesteric formulation”, page 262, ¶ 2); and applying pressure to at least one of the first substrate or the second substrate of the initial layer structure to create a final layer structure in which the first chiral nematic liquid crystal is aligned with a helical axis substantially perpendicular to a local plane of the first substrate (“switch the focal-conic to the planar state”, p. 262 ¶ 3).

Regarding claim 24, West discloses the optical filter of claim 23, wherein the first chiral nematic liquid crystal contains photopolymerisable moieties, wherein the optical filter is further formed by the steps of: subjecting the final layer structure to at least one of UV or visible light to produce a first photopolymerised liquid crystal layer (page 262, paragraph 2).
Allowable Subject Matter
Claims 3-5, 7-9, 11-12, 22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
West discloses the method of claim 1, and wherein a thickness of the first chiral nematic liquid crystal in the final layer structure is in a range of 2 to 9 micrometers (page 262, paragraph 2), wherein at least one of the first or second substrates comprise: at least one of a polymer or a transparent conductive material (page 262, paragraph 2). 
However, West does not expressly disclose wherein the pressure applied to the at least one of the first or second substrates is applied by passing the initial layer structure between two opposed rollers, or wherein the two opposed rollers are separated by a gap which is less than a thickness of the initial layer structure, further comprising: removing one of the first or second substrates, wherein a remaining one of the first or second substrates is a remaining substrate; depositing a second chiral nematic liquid crystal onto the first photopolymerised liquid crystal layer; positioning an additional substrate on top of the second chiral nematic liquid crystal to form the initial layer structure; and applying pressure to at least one of the additional or remaining substrates to create the final layer structure in which the second chiral nematic liquid crystal is aligned with a helical axis substantially parallel to the helical axis of the first chiral nematic liquid crystal; wherein the second chiral nematic liquid crystal is selected to form a helical structure of a same or opposite handedness of the first chiral nematic liquid crystal, wherein the pressure applied to the at least one of the additional or remaining substrates is applied by a roller across the at least one of the additional or remaining substrates to exert substantially uniform rolling pressure, wherein the pressure applied to the at least one of the additional or remaining substrates is applied by passing the initial layer structure between two opposed rollers, wherein a combined thickness of the first photopolymerised chiral nematic liquid crystal layer and the second chiral nematic liquid crystal in the final layer structure is in a range of 4 to 18 micrometers, wherein the second chiral nematic liquid crystal contains photopolymerisable moieties, wherein the method further comprises: subjecting the final layer structure to at least one of UV or visible light to produce a second photopolymerised liquid crystal layer, wherein an inner surface of at least one of the first substrate or the second substrate adjacent to the first chiral nematic liquid crystals includes an alignment layer for inducing parallel anchoring of liquid crystal molecules, further formed by the steps of: removing one of the first substrate or the second substrate, wherein a remaining one of the first or the second substrate disposed on the first photopolymerised liquid crystal layer is a remaining substrate; depositing a second chiral nematic liquid crystal onto the first photopolymerised liquid crystal layer; positioning an additional substrate on top of the second chiral nematic liquid crystal to form the initial layer structure; and applying pressure to at least one of the remaining substrate or the additional substrate of the initial layer structure to create the final layer structure in which the second chiral nematic liquid crystal is aligned with a helical axis substantially parallel to the helical axis of the first chiral nematic liquid crystal, wherein a handedness of the second chiral nematic liquid crystal is at least one of a same or opposite of the first chiral nematic liquid crystal, wherein an inner surface of at least one of the first substrate, the second substrate, or the additional substrate adjacent to at least one of the first or second chiral nematic liquid crystals includes an alignment layer for inducing parallel anchoring of liquid crystal molecules.

Claim 13 is allowed.
Claim 13 recites, inter alia¸ a method of manufacturing an optical filter, the method comprising the steps of: a) depositing a first chiral nematic liquid crystal containing photopolymerisable moieties onto a first substrate; b) positioning a second substrate on top of the chiral nematic liquid crystal; c) applying rolling pressure to at least one of the first or second substrates to create a layer structure in which the first chiral nematic liquid crystal is aligned with a helical axis substantially perpendicular to a local plane of the first substrate; d) subjecting the layer structure to at least one of UV or visible light to produce a layer of photopolymerised chiral nematic liquid crystal layer; e) removing one of the substrates to expose a surface of the photopolymerised chiral nematic liquid crystal, wherein a remaining one of the first or second substrates is a remaining substrate; f) depositing a second chiral nematic liquid crystal selected to form a helical structure containing photopolymerisable moieties onto the exposed surface of the photopolymerised chiral nematic liquid crystal, wherein a handedness of the second chiral nematic liquid crystal is a same or opposite of the photopolymerised chiral nematic liquid crystal crystal; g) positioning an additional substrate on top of the second chiral nematic liquid crystal; h) applying rolling pressure to at least one of the remaining or additional substrates to create a layer structure in which the second chiral nematic liquid crystal is aligned with a helical axis substantially parallel to a helical axis of the photopolymerised chiral nematic liquid crystal, crystal; and i) subjecting the layer structure to at least one of UV or visible light to photopolymerise the second chiral nematic liquid crystal.
West (XP 002041494) discloses a method of manufacturing an optical filter, the method comprising the steps of: a) depositing a first chiral nematic liquid crystal containing photopolymerisable moieties onto a first substrate (page 262, paragraph 2); b) positioning a second substrate on top of the chiral nematic liquid crystal (page 262, paragraph 2); c) applying rolling pressure to at least one of the first or second substrates to create a layer structure in which the first chiral nematic liquid crystal is aligned with a helical axis substantially perpendicular to a local plane of the first substrate (page 262, paragraph 2); d) subjecting the layer structure to at least one of UV or visible light to produce a layer of photopolymerised chiral nematic liquid crystal layer (page 262, paragraph 2).
However, West does not expressly disclose e) removing one of the substrates to expose a surface of the photopolymerised chiral nematic liquid crystal, wherein a remaining one of the first or second substrates is a remaining substrate; f) depositing a second chiral nematic liquid crystal selected to form a helical structure containing photopolymerisable moieties onto the exposed surface of the photopolymerised chiral nematic liquid crystal, wherein a handedness of the second chiral nematic liquid crystal is a same or opposite of the photopolymerised chiral nematic liquid crystal crystal; g) positioning an additional substrate on top of the second chiral nematic liquid crystal; h) applying rolling pressure to at least one of the remaining or additional substrates to create a layer structure in which the second chiral nematic liquid crystal is aligned with a helical axis substantially parallel to a helical axis of the photopolymerised chiral nematic liquid crystal, crystal; and i) subjecting the layer structure to at least one of UV or visible light to photopolymerise the second chiral nematic liquid crystal, nor would it have been obvious to do so in combination.
Claims 14 and 21 are allowed by virtue of dependency from claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/27/2022